Case 7:18-cv-10780-NSR Document 1 Filed 11/19/18 Page 1 of 6

U`NITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
TRUSTEES OF THE LABORERS INTERNATIONAL
UNION OF NORTH AMER_[CA LOCAL 235 FRINGE
BENBFIT FUNDS and the LABORERS INTERNATIONAL
UNION OF NORTH AMERICA LOCAL 235,

 

Ind€X # 19-10730

COMPLAINT

)

)

)

)

)

Piaintiffs, )
-against- )
)

)

)

)

)

)

)

HUDSON VALLEY PAVEMENT, INC.,

Defendant.

Plaintiffs, Trustees of the Laborers international Uniori of North Ameriea Locai 235 Fringe

 

Benefit Funds (hereinafter referred to as the “Funds”) and Laborers Internationai Union ofNorth
Arnerica Loca1 235 (hereinafter referred to as the “Union”) or (collectiveiy referred to as “Plaintiffs”)
by their attorneys Barnes, Iaecarino & Shepherd, LLP allege as foilows:
JURISDICTION AND VENUE

i. rI`his action is based orr the provisions of Seetion 301 of the Labor Management Reiations
Aet of 1947 (hereinafter referred to as the “Taft-Hartley Aet") 29 U.S.C. Seetion 185, and on Section
502(a)(3) and Section 515 of the Empioyee Retirement Income Security Act, as amended (hereinafter
referred to as "ER_[SA") (29 U.S.C. Section 1132(a)(3) and 29 U.S.C. 1145).

2. Jurisdietion is conferred upon this Court by Section 301 of the Taft-Hartley Aet (29 U.S.C.
Section 185) and Sections 502(€)(1) and 502({) ofERISA (29 U.S.C. Seetions 1132(e)(1) and 1132(1));

and derivative jurisdiction is contained in 28 U.S.C. Sections 1331 and 1337.

Case 7:18-cv-10780-NSR Document 1 Filed 11/19/18 Page 2 of 6

3. Venue properly lies in this District under the provisions of 502 (e)(Z) of ERISA (29 U.S.C.
Section ll32(e)(2)) and Section 301 of the Taft-Hartley Act (29 U.S.C. Section 185) and 28 U.S.C.
Section 1391(b).

4. This action is brought by the respective Trustees of the Funds in their fiduciary capacities
and the Union for injunctive relief, monetary damages and other equitable relief under ERISA and for
breach of a labor contract to secure performance by an Ernpioyer of Specific statutory and contractual
obligations to submit the required monetary contributions, dues check-off, and/or reports to the
Plaintiffs.

PARTIES

5. The Plaintiff Trustees are, at all relevant times, the fiduciaries of j ointly administered multi-
employer, labor management trust funds as defined by Section 3(21)(A) and Section 502(a)(3) of
ERlSA (29 UiS.C. Sections 1002(21)(A) and 1132(a)(3)). The Funds are established and maintained
by the Union and various Employers pursuant to the terms of the Collective Bargaining Agreements
and Trust lndentures in accordance With Section 302(c)(5)(l) of the Taft-Hartley Act (29 U.S.C.
Section 186 (c)($)). The Funds are employee benefit plans Within the meaning of Sections 3(1), 3(2),
3(3) and 502(d)(1) ofERISA (29 U.S.C. Sections 1002 3(1), 3(2), 3(3) and 1132(d)(1)), and multi-
employer plans Within the meaning of Sections 3(3 7') and 515 of ERISA (29 U.S.C. Sections 1002(37)
and 1145). Plaintiffs are Trustees of the Funds and the “plan sponsor” Within the meaning of Section
(3)(16)(B)(iii) of ERI'S-A (29 U.S.C. Section 1002(16)(3)(iii))_

6. The Funds provide fringe benefits to eligible employees, retirees and their dependents on
Whose behalf the Einployer is required to contribute to the Funds pursuant to its Proj ect Agreement,
Participation Agreement or Collective Bargaining Agreeinent (hereinafter referred to as the

"Agreement") between the Employer and the Union. The Funds are authorized to collect contributions

-Case 7:18-cV-1O780-NSR- Document 1 Filed 11/19/18 Page 3 of 6

from the Einployers, and the Piaintiff Fi`rustees as fiduciaries of the Funds are authorized to maintain
suit as independent legal entities under Section 502(d)(i) of ERISA (29 U.S.C. Section 1132(d)(i)) and
are obligated to bring actions to enforce the provisions of the Agreement and Trust Indentures that
concern the protection of employee benefit rights

7. The Funds‘ principal office is located and administered at 41 Knoliwood Road, Eirnsford,
New York 10523, in the County of Westehester.

8. Locai Union 235 is a labor organization Within the meaning of Section 301 of the Taft-
Hartley Act (29 U.S.C. Section 185) Which represents employees in an industry affecting commerce as
defined in Section 501 of the Taft»Hartley Act (29 U.S.C. Section 1412)J and Section 3(4) of ERISA (29
U.S.C. Section 1002(4)), and as further defined in Section 12 of the General Associations Law of the
State of New Yorl<. l

9. The i’laintiff iJnion maintains its offices and is administered at 41 Knollwood Road,
Eimsford, NeW Yorl< 10523, in the County of Westchester. l

10. Upon information and belief, the defendant, Hudson Vailey Pavernent, inc., (hereinafter
referred to as “the Employer”) at all relevant tinieS, was and is an “employer” Within the meaning of
Sections 3(5) and 515 of ERISA (29 U.S.C. Sections 1002(5) and 1145) and Was and still is an
employer in an industry affecting commerce Within the meaning of Section 301 of the Taft-Hartley Act
(29 U.S.C. Section 185).

11. Upon information and beiief, the Employer is a for~profit domestic corporation With its
principal place of business at PO Box 1934, Poughkeepsie, NY 12601, in the County of Dutchess and

With a Secretary of State service address at 44 Cannon Street, Ponghkeepsie, NY 1260!.

Case 7:18-cv-10780-NSR Document 1 Filed 11/19/18 Page 4 of 6

CAUSES FOR RELIEF
AS AND FOR A FIRST CLAIM FOR RELIEF

12. The Empioyer executed an Agreement with the Union and/or was and still is a party to an
Agreement with the Union by virtue of membership to an Empioyer Association.

13. Ffire Agreement and/or Trust indenture requires the Ernployer to submit contribution reports
setting forth the hours that each of its employees worked and the amount of contributions due pursuant
to the rates set forth in the Agreement for all work performed by its employees covered by the
Agreement and to remit such monetary contributions in accordance with the Agreement and the rules
and regulations established in the 'i`rust lndenture.

14. Upon information and belief, as a result of work performed by the individual employees of
the Employer pursuant to the Agreement, there became due and owing to the Funds and Union from
the Employer contribution reports, fringe benefit contributions and dues check-off in the minimum sum
of $3,103.31 for the period September 26, 2017 through to and including November 10, 2017.

15. These amounts described in paragraph 14 above are due and owing to the Funds and Union
and are subject to audit by the Funds and/or Union.

16. 'l`he Employer’s failure, refusal or neglect to remit the proper contributions, reports and
dues check-off to the Plaintiffs constitutes a violation of the Agreernent between the Empioyer and the
Union wherein the Funds are third party beneficiaries

17. As la result of the Employer’s delinquency, the Agreement provides that the Employer may
be required to pay, in addition to the delinquency, interest at the rate of ten (10%) percent of the
delinquency, together With liquidated damages in the amount of twenty (20%) percent of the total
delinquency and the reasonable cost of attorneys’ fees in the amount of fifteen (15%) percent of the

delinquent amount

Case 7:18-cv-10780-NSR Document 1 Filed 11/19/18 Page 5 of 6

18. Accordingly, the Employer is liable to Plaintiffs for contribution reports and fringe benefit
contributions and dues check-off in the minimum amount of $3,l03.31, plus interest, liquidated
damages, court costs and attorneys’ fees.

AS ANi) FOR A SECOND CLAIM FOR RELIEF

19. Plaintiffs repeat, reiterate and reallege each and every allegation contained in paragraphs
“1” through “l8” of this Complaint as if fully set forth at length herein

20. Section 515 of ERISA, (29 U.S.C. Section 1145) requires employers to pay fringe benefit
contributions in accordance with the terms and conditions of the Collective Bargaining Agreements
and Trust lndentures.l

21. The Employer has failed to pay or timely pay the fringe benefit contributions and/or submit
the contribution repoftto Plaintiffs owed as a result of work performed by individual employees of the
Employer. Such failure to make timely payment constitutes a violation of Section 515 of ERISA (29
U.s.c. section 1145).:

22. Section 502 of ERISA (29 U. S C. Section 1132) provides that upon a finding of an
employer violation of Section 515 of ERISA (29 U. S C. Section 1145) which requires employers to
pay fringe benefit contributions in accordance with the terms and conditions of collective bargaining
agreements, the Court shall award payment to a plaintiff Fund of the unpaid fringe benefit
contributions, plus Statutory damages and interest on the unpaid principal amount due both computed at
a rate set forth in the United States Internal Revenue Code (26 U.S.C. Section 6621), together with
reasonable attorney-s’ fees and costs and disbursements incurred in the action.

23. The failure to pay has injured the Funds and Union by delaying the investment of

contributions and causing unnecessary administrative costs for the Funds and Union and has injured the

'C-ase'7:18-cv-10780-NSR Documentl Filed 11/19/18 Page6of6

participants and beneficiaries and other contributing employers of the benefit plan in the form of lower
benefits and higher contribution amounts

24. Accordingly, the Employer is liable to Plaintiffs under the Agreement and any Trust
indenture concerning the payment of fringe benefit contributions and under Sections 502 and 515 of
ERISA (29 U.S.C. Sections 1132 and 1145) due to the failure to pay contributions when they are due.

25. Accordingly, the Employer is liable to the Funds and Union in the minimum principal
amount of $3,103.31, plus liquidated damages, interest, reasonable attorneys’ fees and court costs
incurred in this action pursuant to Section 502 of ERISA (29 U.S.C. Section 1132).

WHEREFORE; Plaintiffs respectfully pray for Judgment against Defendant, Hudson Valley
Pavement, lnc., as follows:

(a) ln the minimum sum of $3,103.31 for the period September 26, 2017 through to and
including November 10, 2017, plus interest at 10% of the delinquency, liquidated damages
calculated at 20% of principal amount due, and reasonable attorney's fees calculated at
15% of the delinquency, in accordance with the Agreement.

(b) For costs and disbursements as mandated by Section 502(g)(D) of ERISA (29 U.S.C.
Section11'132(g)(2)(D)) and in accordance with the Collective Bargaining Agreernent;

(c) 'For such other and further relief as to the Court deems appropriate

Dated: Elmsford','New York
November 14, 2018
' ' Respectfully submitted,

BARNES, IACCARINO & SHEPHERD LLP

4 \_/
Giacchino J. Russo, Esq. (GR8313)
Attorneys for Plaintiffs
258 Saw Mill River Road
Elmsford, New .Yorl< l05 23
(914) 592~1515

